******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
    STATE OF CONNECTICUT v. AARON WOOD
                 (AC 36558)
               Alvord, Prescott and Pellegrino, Js.
     Argued February 11—officially released September 1, 2015

  (Appeal from Superior Court, judicial district of
Hartford, geographical area number fourteen, Suarez,
                         J.)
  Michael Zariphes, assigned counsel, for the appel-
lant (defendant).
  Brett R. Aiello, special deputy assistant state’s attor-
ney, with whom, on the brief, were Gail P. Hardy,
state’s attorney, and Mark Brodsky, senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   ALVORD, J. The defendant, Aaron Wood, appeals
from the judgment of the trial court revoking his proba-
tion and imposing a seventy-five month prison sentence.
On appeal, the defendant claims that the court abused
its discretion by: (1) denying his request for new coun-
sel1 and (2) proceeding with the violation of probation
hearing without his presence.2 We affirm the judgment
of the trial court.
  The following facts and procedural history are rele-
vant to the defendant’s appeal. In January, 2009, the
defendant was convicted of risk of injury to a child
in violation of General Statutes § 53-21 (a) (2). The
defendant was sentenced to ten years of incarceration,
suspended after six months, and ten years of probation.
From July, 2010, to April, 2012, the defendant was con-
victed three times of violating his probation. After each
conviction, he was sentenced to prison and later
released on probation.
   On September 3, 2013, the defendant was again
arrested for violating his probation. The state charged
that he had violated the conditions of his probation
by sleeping at an unapproved residence and testing
positive for marijuana. On November 21, 2013, the
defendant appeared with counsel before the court for
his violation of probation hearing. Before the hearing
began, the defendant addressed the court and requested
new counsel. The defendant complained of a lack of
communication with his assigned public defender, Vic-
toria Pells, and a disagreement over hearing strategy.
In addition, the defendant claimed that Pells had lied
to her supervisor, telling him that the defendant had
threatened her. The court asked Pells if she had pre-
pared the case; she replied that she was prepared and
ready to proceed. The defendant continued to protest,
prompting the court to again ask Pells if she was pre-
pared. She said, ‘‘I have prepared the case, Your Honor.
I’ve talked to [the defendant] about this case on several
times when he has been to court. I went out to the jail
to see him. I’ve talked to him over the [tele]phone at
jail. The thing he wants me to do is put in an affidavit
that I think would be detrimental to his case, and I have
chosen not to do so.’’ The court denied the defendant’s
request for new counsel.
   The court stated that the hearing would go forward
as scheduled, but the defendant responded: ‘‘No.’’ The
record shows that the defendant continued to interrupt
the court to argue his point. When the court instructed
the state to call its first witness, the defendant began
singing Christmas carols. At this point, the state asked
that the defendant be held in contempt. The court did
not rule on the oral motion and instead called a five
minute recess.
  When the hearing resumed, the defendant repeated
his claim, ‘‘I need another attorney.’’ He repeated this
phrase twenty times and ensured that the court knew
how to spell the word ‘‘new.’’ The court explained to
the defendant that he could either proceed with his
counsel or represent himself with standby counsel, but
with either election, his hearing was resuming that day.
The defendant said that he wanted an attorney. The
court also advised the defendant that if he continued
to be disruptive, the hearing would proceed without
him. The defendant responded that the court could do
what it wanted to do. The court took a fifteen minute
recess specifically for the defendant to decide whether
he was willing to be nondisruptive and be present for
the hearing.
   When the hearing resumed, the marshal said that the
defendant would not come out of the lockup. On the
record, the court stated that the defendant’s behavior
had been disruptive as defined by Practice Book § 42-
47. The court determined that the defendant had waived
his right to be present at the hearing. In addition, the
court ordered the defendant be removed from the pro-
ceedings. The court stated: ‘‘He’s certainly welcome to
be here, and the court has instructed him that he is
welcome to be part of this hearing. I’m going to instruct
that the defendant be present up in the floor of this
courthouse today. He is welcome to join the proceeding
at any time that he wishes to do so as long as he is not
disruptive to the proceedings.’’ The court then
instructed Pells to visit the defendant and inform him
that the hearing was going to proceed and that he could
attend if he stopped being disruptive. When Pells
returned, the court asked her three times if she had
informed the defendant of the court’s instructions.3
Each time Pells confirmed that she had done so, and
she stated that she had been accompanied by her super-
visor. Pells stated that the defendant responded to the
information by repeating his request for a new attorney,
and that he was unwilling to follow the court’s instruc-
tions. The court stated the hearing would proceed with-
out the defendant in accordance with Practice Book
§ 44-8 (3).
  With the defendant not present, the violation of pro-
bation hearing went forward. Pells began by telling the
court that the defendant wanted to testify on his own
behalf. The court stated that he could only do so if he
followed the court’s previous instructions and
behaved appropriately.
   The state called the defendant’s probation officer,
who testified that the defendant had admitted to spend-
ing nights at unapproved housing in violation of the
conditions of his probation. In addition, the probation
officer testified that the defendant had admitted to using
marijuana and tested positive for drug use. Pells cross-
examined the probation officer and raised the possibil-
ity that the defendant had left his approved housing
because he was being sexually harassed. She also asked
if the positive marijuana test could have been a result
of drug use that occurred while the defendant was still
in prison.
  After the state rested its case, at her request, Pells
was granted a short recess to ask the defendant if he
wanted to attend the hearing and testify on his own
behalf. Pells returned to the hearing and advised the
court that the defendant told her he did not wish to
testify or be present in court.
   The court found that the defendant had violated the
terms of his probation. Pells asked the court for
leniency. She represented that the defendant had
changed homes because he feared for his safety. The
court determined that the beneficial aspects of proba-
tion were no longer being served. The court revoked
the defendant’s probation, and imposed the maximum
sentence of seventy-five months in prison. This
appeal followed.
                            I
  The defendant’s first claim on appeal is that the court
improperly denied his request for new counsel. The
defendant argues that his right to effective assistance of
counsel, under both the federal and state constitutions,
was violated when the court denied his request to obtain
new counsel.4 The defendant claims that if the court
had conducted a proper investigation, it would have
discovered that his counsel was ineffective and bur-
dened by a conflict of interest. We disagree.
   ‘‘We review the court’s refusal to appoint new counsel
for an abuse of discretion. [T]here is no unlimited
opportunity to obtain alternate counsel. . . . It is
within the trial court’s discretion to determine whether
a factual basis exists for appointing new counsel. . . .
Moreover, absent a factual record revealing an abuse
of that discretion, the court’s failure to allow new coun-
sel is not reversible error.’’ (Citation omitted; internal
quotation marks omitted.) State v. Turner, 133 Conn.
App. 812, 819–20, 37 A.3d 183, cert. denied, 304 Conn.
929, 42 A.3d 390 (2012).
   ‘‘The United States Supreme Court first held in Gag-
non v. Scarpelli, [411 U.S. 778, 790, 93 S. Ct. 1756, 36
L. Ed. 2d 656 (1973)], that due process required the
appointment of counsel in some probation revocation
hearings. The right to counsel in such hearings was
extended to all defendants in violation of probation
hearings by [General Statutes] § 53a-32 and has been
treated by our Supreme Court as a right of constitutional
dimension.’’ State v. Flemming, 116 Conn. App. 469,
478, 976 A.2d 37 (2009). Our Supreme Court has evalu-
ated the right of assistance of counsel in a probation
hearing using standards derived from the sixth and four-
teenth amendments to the United States constitution.
Gentry v. Warden, 167 Conn. 639, 645, 356 A.2d 902
(1975).
   ‘‘[An appellate court] must distinguish between a sub-
stantial and timely request for new counsel pursued in
good faith, and one made for insufficient cause on the
eve or in the middle of trial. . . . In evaluating whether
the trial court abused its discretion in denying [the]
defendant’s motion for substitution of counsel, [an
appellate court] should consider the following factors:
[t]he timeliness of the motion; adequacy of the court’s
inquiry into the defendant’s complaint; and whether the
attorney/client conflict was so great that it had resulted
in total lack of communication preventing an adequate
defense.’’ (Citation omitted; internal quotation marks
omitted.) State v. Hernaiz, 140 Conn. App. 848, 854–55,
60 A.3d 331, cert. denied, 308 Conn. 928, 64 A.3d 121
(2013).
  Here, the record shows that the defendant’s only
request for new counsel came just before the start of
his probation hearing. At this stage of the proceeding,
a court is not required to afford a defendant unlimited
options for his choice of counsel. Foote v. Commis-
sioner of Correction, 151 Conn. App. 559, 567–68, 96
A.3d 587, cert. denied, 314 Conn. 929, 102 A.3d 709
(2014). ‘‘Although the court has a responsibility to
inquire into and to evaluate carefully all substantial
complaints concerning court-appointed counsel . . .
the extent of such inquiry lies within the court’s sound
exercise of discretion. After it has given the defendant
an adequate opportunity to inform it of his or her com-
plaints, the court has broad discretion in determining
whether circumstances warrant the appointment of
new counsel or the dismissal of the defendant’s existing
counsel.’’ (Internal quotation marks omitted.) Id.
  The court allowed the defendant to fully air his com-
plaints.5 See id., 567–69. There is little doubt the court
was well informed as to why he wanted new counsel.
The record shows that the defendant claimed Pells had
not been helping him on his case, she had not communi-
cated frequently enough, and she had lied to her supervi-
sor, telling him that the defendant had threatened her.
Ultimately, the defendant stated, ‘‘I don’t trust her.’’
Hearing these arguments, the court turned to Pells and
twice asked if she was prepared. Pells stated that she
was. She informed the court that she had spoken to
the defendant several times at court and at the jail. She
stated that there was a disagreement over the submis-
sion of an affidavit as evidence, and that she decided
against submission because she believed it would be
detrimental to the defendant’s case. We conclude that
the court’s level of inquiry was adequate.
  A court is required to dismiss the defendant’s existing
counsel only if there are exceptional circumstances;
see id., 568; in this case none were present. This court
has held exceptional circumstances do not include a
defendant’s perception of a breakdown in communica-
tion. State v. Turner, supra, 133 Conn. App. 821–22. On
the basis of the statements by the defendant and Pells,
it was reasonable for the court to determine that client
and counsel had been communicating. The court
accepted Pells’ statements that she and the client had
discussed the case. The fact that there was a disagree-
ment over the introduction of an affidavit was evidence
in and of itself that there was ongoing communication
between the defendant and Pells. The transcript of the
hearing supports this conclusion: Pells relayed the
defendant’s wish to testify, and raised a claim that the
defendant’s actions were a result of him being sexually
harassed at his approved housing. Pells necessarily
would have obtained this explanatory information
through communicating with her client.
   The court’s inquiry also revealed a disagreement over
trial strategy. Among his complaints, the defendant told
the court that Pells was not helping him prepare for
the hearing. Pells said the defendant wanted her to
submit an affidavit that she assessed would be detri-
mental to his case. Against the defendant’s wishes, she
decided not to submit it. In State v. Drakeford, 202
Conn. 75, 519 A.2d 1194 (1987), our Supreme Court
adopted the position that defense counsel has the final
word over most tactical decisions: ‘‘Differences of opin-
ion over trial strategy are not unknown, and do not
necessarily compel the appointment of new counsel.’’
Id., 83. A disagreement over whether to submit an affida-
vit is not an exceptional circumstance as to require new
counsel. See id. After listening to both the defendant’s
and counsel’s explanations of the issue, the court
decided it did not necessitate the removal of Pells.
   The defendant also argues that conflict between him-
self and Pells had risen to the level of ‘‘irreconcilable
differences.’’ General assertions of distrust or a lack of
faith in counsel are not exceptional circumstances. In
State v. Jenkins, 70 Conn. App. 515, 524–25, 800 A.2d
1200, cert. denied, 261 Conn. 927, 806 A.2d 1062 (2002),
this court found no exceptional circumstances were
present when a defendant felt uncomfortable with his
counsel. Here, the defendant’s lack of trust in his coun-
sel related to an out-of-court incident that he described
to the court. He said Pells had lied to her supervisor,
telling the supervisor that the defendant had threatened
her. Whatever did occur, Pells did not herself bring the
incident to the court’s attention, and it did not affect
her willingness to proceed with the case. As discussed
in Jenkins, an exceptional circumstance is more than
just the defendant’s feeling of dissatisfaction. See id.,
524. It must be substantiated with evidence that counsel
will do an inadequate job in representing the defen-
dant’s interests. See id. There is no evidence that Pells
was not prepared to provide the defendant with an
adequate defense.
  The defendant also argues that the alleged out-of-
court incident created a conflict of interest that required
the court to remove Pells from the case. The defendant
claims: either Pells lied to her supervisor, exposing
herself to professional jeopardy; or she was so threat-
ened she could not ‘‘possibly represent her client in a
meaningful and zealous way’’; or the court’s knowledge
of the alleged threat created a cloud over the defen-
dant’s case. Conflict between a defendant and counsel
is not the same as a conflict of interest. In relevant part,
‘‘[a] concurrent conflict of interest exists if . . . (2)
there is a significant risk that the representation of one
or more clients will be materially limited . . . by a
personal interest of the lawyer.’’ Rules of Professional
Conduct 1.7 (a). This court has said: ‘‘To demonstrate
an actual conflict of interest, the petitioner must be
able to point to specific instances in the record which
suggest impairment or compromise of his interests for
the benefit of another party. . . . A mere theoretical
division of loyalties is not enough.’’ (Emphasis in origi-
nal; internal quotation marks omitted.) Rodriguez v.
Commissioner of Correction, 131 Conn. App. 336, 350,
27 A.3d 404 (2011), aff’d, 312 Conn. 345, 92 A.3d 944
(2014). A defendant’s claim of a dispute or ill will
between himself and counsel does not meet this
standard.
   The alleged incident did not create any conflict of
interest. It happened outside of court proceedings, and
the defendant himself chose to share it with the court.
The incident had no relation to the case against the
defendant, and neither defense counsel nor the state
attempted to raise it during the hearing. Thus, Pells had
no personal interest to protect. There was no threat
she would be called to testify about the incident, and
what she did or did not tell her boss was not conduct
worthy of ‘‘criminal charges or significant disciplinary
actions.’’ State v. Figueroa, 143 Conn. App. 216, 225,
67 A.3d 308 (2013); cf. id., 228 (defense counsel was
accused of facilitating witness intimidation on defen-
dant’s behalf). If Pells had truly felt threatened she
could have requested to withdraw from the case, but
she did not. Instead she told the court that she was
prepared to go forward. Pells’ performance in the hear-
ing showed no evidence of competing interests between
her and the defendant. She informed the court that her
client wanted to testify, she cross-examined the state’s
witness, she raised an affirmative defense to the defen-
dant’s unauthorized change in residence, and she ques-
tioned whether the positive drug test could have been
a result of drug abuse that occurred before probation
began. On its face, the defendant’s revelations of the
alleged threat and lie did not raise the possibility of a
conflict of interest. The court was under no obligation
to inquire further. See id., 224.
  The record demonstrates that the court listened to
the defendant’s request for new counsel and his reasons
why substitution was necessary. The court asked Pells
about the defendant’s complaints, and determined she
was prepared and capable to represent the defendant.
The court found no exceptional circumstances to war-
rant dismissing defense counsel. Accordingly, the court
did not abuse its discretion.
                              II
  The defendant also claims that the court improperly
proceeded with his violation of probation hearing with-
out his presence. First, he argues that he did not waive
his right to be present. Second, the defendant says his
behavior was wrongly classified as disruptive so he
should not have been barred from the proceedings.
Finally, he claims that the court did not properly inform
him of his right to return to the courtroom because the
message was not personally delivered by the court. We
disagree with all three claims.
   At the start, it is important to clarify the court’s ruling
concerning the defendant’s presence at the hearing. The
transcript shows the defendant was warned that if he
continued to be disruptive, he would be removed from
the hearing and it would proceed without him. The
court then took a recess to provide the defendant with
time to decide if he was willing to abide by the court’s
conditions. When court resumed, the defendant refused
to return from the lockup. At this point, the court ruled
that the defendant had waived his right to be present
and ordered his removal from the hearing in accordance
with Practice Book § 42-47. The defendant challenges
both of the court’s rulings.
   We use the abuse of discretion standard to review
both a court’s determination of waiver of the right to
be present; State v. Durkin, 219 Conn. 629, 636, 595
A.2d 826 (1991); and a court’s removal of a defendant
from the courtroom. State v. Jones, 281 Conn. 613, 637,
916 A.2d 17, cert. denied, 552 U.S. 868, 128 S. Ct. 164,
169 L. Ed. 2d 112 (2007). ‘‘Probation itself is a condi-
tional liberty and a privilege that, once granted, is a
constitutionally protected interest. . . . The revoca-
tion proceeding must comport with the basic require-
ments of due process because termination of that
privilege results in a loss of liberty. . . . [T]he mini-
mum due process requirements for revocation of [pro-
bation] include written notice of the claimed
[probation] violation, disclosure to the [probationer] of
the evidence against him, the opportunity to be heard
in person and to present witnesses and documentary
evidence, the right to confront and cross-examine
adverse witnesses in most instances, a neutral hearing
body, and a written statement as to the evidence for and
reasons for [probation] violation.’’ (Internal quotation
marks omitted.) State v. Altajir, 123 Conn. App. 674,
682, 2 A.3d 1024 (2010), aff’d, 303 Conn. 304, 33 A.3d
193 (2012).
                              A
  The defendant claims that he did not explicitly waive
his right to be present when he refused to leave the
lockup and return to the courtroom after recess.
Instead, he argues that the conflict between him and
his attorney was so great that not returning to the court-
room was the only way to protect his right to effective
representation. The defendant argues that this behavior
should not have been construed as a waiver of his right
to be present. This argument is unpersuasive.
  Practice Book § 44-8 instructs that a court may find
a defendant has waived his right to be present at trial
or sentencing. It provides in relevant part: ‘‘[I]f the
defendant will be represented by counsel at the trial
or sentencing hearing, the judicial authority may . . .
[d]irect that the trial or a part thereof or the sentencing
hearing be conducted in the defendant’s absence if the
judicial authority determines that the defendant waived
the right to be present . . . .’’ Practice Book § 44-8.
  ‘‘[A] trial court need not engage in a colloquy with a
defendant expressly focused on the defendant’s under-
standing of his right to be present to determine that a
waiver of the right of presence was valid. Rather, the
court may infer the defendant’s waiver from the totality
of his acts and conduct, so long as the defendant has
been adequately informed that the trial would continue
in his absence.’’ (Internal quotation marks omitted.)
State v. Crawley, 138 Conn. App. 124, 132–33, 50 A.3d
349, cert. denied, 307 Conn. 925, 55 A.3d 565 (2012).
   The defendant does not disagree that he disrupted
the court hearing with multiple repetitive interruptions
and the singing of Christmas carols. In fact, he claims
it was his goal to force the court to order a continuance.
Five separate times, the court told the defendant that
the hearing would go forward without him if he did
not stop being disruptive. The defendant ignored the
warnings by repeating his request for a new attorney,
but he did acknowledge the consequences of his
actions: ‘‘You can do what you want, find me guilty, do
whatever you want because I know this whole situation
is staged, find me guilty.’’ This statement shows the
defendant did understand that the hearing could pro-
ceed without him, and he was aware of the conse-
quences of his actions. See State v. Crawley, supra, 138
Conn. App. 132–33.
   In accordance with our rules of practice, the defen-
dant was represented by counsel during his absence
from the courtroom. While this was not the counsel he
then wanted, we have already held that the court did
not abuse its discretion in declining to replace her. The
defendant’s intentional absence was sufficient basis for
the court to infer that he was waiving his right to be
present at the hearing. Therefore, we conclude that the
court did not abuse its discretion.
                            B
  The defendant also claims the court erred in ordering
his removal from the courtroom for disruptive behavior.
The defendant argues that his conduct should be seen
as an effort to preserve on appeal his request for new
counsel, or as a means to secure the continuance he
believed he deserved. Both arguments are disingenuous
and fail to change the classification of his behavior
as disruptive.
   ‘‘With respect to waiver of the right of confrontation
by disruptive conduct, a defendant can lose his right
to be present at trial if, after he has been warned by
the judge that he will be removed if he continues his
disruptive behavior, he nevertheless insists on conduct-
ing himself in a manner so disorderly, disruptive, and
disrespectful of the court that his trial cannot be carried
on with him in the courtroom. Once lost, the right to
be present can, of course, be reclaimed as soon as the
defendant is willing to conduct himself consistently
with the decorum and respect inherent in the concept
of courts and judicial proceedings. . . . Finally, the
trial court has broad discretion in determining whether
the removal of an accused from the courtroom is an
appropriate measure in light of the nature and severity
of the improper conduct.’’ (Citation omitted; internal
quotation marks omitted.) State v. Jones, supra, 281
Conn. 637.
   Removal of a disruptive defendant is guided by Prac-
tice Book § 42-47. ‘‘Upon the direction of the judicial
authority, a defendant may be removed from the court-
room during trial or hearing when the defendant’s con-
duct has become so disruptive that the trial or hearing
cannot proceed in an orderly manner. The judicial
authority shall advise the defendant that the trial or
hearing will continue in the defendant’s absence. . . .’’
Practice Book § 42-47.
  The defendant has conceded that his conduct was
disruptive and that his intent was to delay the proceed-
ings. At the time, the court advised the defendant that
the hearing would go forward without him if he did not
change his behavior; the defendant indicated that he
understood. When the court ordered removal, the defen-
dant had already absented himself from the courtroom.
This is inconsequential; the defendant’s refusal to return
to court was intended, by the defendant’s own admis-
sion, to disrupt or delay the proceeding. The court
explicitly stated it was taking a recess for the defendant
to decide if he was willing to behave and remain in the
courtroom for his hearing. The court was within its
discretion to view the defendant’s refusal to return as
a continuation of his disruptive behavior. The court’s
decision to remove the defendant was justified by the
totality of his disruptive conduct.
                            C
  In the alternative, the defendant seeks procedural
relief. He claims the court failed to abide by the rules
of practice because the court did not personally inform
him of his right to return to the hearing. We determine
that the defendant was well informed of his options, and
that the court complied with all relevant procedures.
  The rules of practice require: ‘‘At the time of the
defendant’s removal, the judicial authority shall advise
the defendant that the defendant may request to be
returned to the courtroom if, at the time of making such
request, the defendant assures the judicial authority
that the defendant shall not engage in disruptive con-
duct.’’ Practice Book § 42-47. Nowhere in the text is
there a requirement that the defendant be personally
informed of his right to return. All that is required is
that the defendant be made aware of his right to return.
See State v. Drakeford, supra, 202 Conn. 81; see also
State v. Edwards, 158 Conn. App. 119, 142–44,       A.3d
     (2015).
  The court was well within its discretion to send
defense counsel to advise her client of his right to attend
the hearing. After ordering removal, the court stated
that the defendant was welcome to return to the pro-
ceedings if he agreed to be nondisruptive. In order to
preserve the defendant’s option of returning to the hear-
ing, the court ordered that he remain in the courthouse
and instructed Pells to inform him of his right to return.
Despite the defendant’s dislike of his counsel, Pells was
an appropriate person to advise him. She was an officer
of the court, and the record provides no evidence why
she could not be trusted to complete the task imposed
by the judge.
   The defendant claims Pells did not advise him of the
court’s instructions, but he provides no evidence to
support his claim. The court took a recess so Pells and
her supervisor could visit the defendant. When Pells
returned, the court confirmed on the record that she:
had met with the defendant, informed him that the
hearing would go on without him, and explained that
he could return if he remained orderly. Pells stated
that the defendant had indicated that he would not be
returning to the courtroom. After the state rested, Pells
visited the defendant a second time to inquire whether
he wanted to attend the hearing and testify; again, he
refused. In fact, the defendant concedes that even if he
was advised by Pells or in person by the court, he would
not have returned because of his desire for new counsel.
In circumstances like these, our Supreme Court has
found that administrative efficiency would be paralyzed
if a defendant could voluntarily absent himself and then
demand the court provide personal advisement. See
State v. Drakeford, supra, 202 Conn. 81.
  We conclude that the court properly followed the
rules of practice and provided the defendant with a fair
opportunity to be present at his hearing.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     We review the defendant’s appeal as a challenge to the court’s denial
of his request for new counsel. In his appellate brief, the defendant claims
that the court erred by ‘‘fail[ing] to grant the defendant’s request to continue
the [violation of probation] hearing in order to appoint him conflict free
counsel,’’ but the record shows that the defendant never requested a continu-
ance of the hearing. As revealed by the record, he only stated that he refused
to proceed with the hearing if his appointed counsel was not replaced. The
defendant repeatedly requested new counsel. The defendant’s claim that
the court erred in denying his motion for continuance is based on his request
for new counsel, and his brief adequately addresses this issue for review.
   2
     The state concedes that the defendant’s claims were preserved for
review. The record shows that the defendant personally objected to the
denial of new counsel and that the hearing proceeded without him.
   3
     ‘‘The Court: Attorney Pells, did you instruct your client that he’s welcome
to join this proceeding at any time that he wishes to as long as he—his
behavior is not disruptive to this proceeding?
   ‘‘[Defense Counsel]: I did, your honor. Myself and my supervisor, Attorney
Cococcia, went in the interview room off of center court and let him know
that the proceeding is going forward today regardless of whether or not
he’s present in court, he can choose to be present in court at any time as
long as he obeys the rules of the court. He continued to say that he wants
a new lawyer, that he doesn’t trust me. My supervisor has spoken to him
about that, that he is not going to be getting a new lawyer. He continued
to say that I made up lies about him today, which I did not. If he—he and
I very well could have different versions of the conversation we had this
morning, but I did not lie to my supervisor about anything that had went on.
   ‘‘The Court: Well, the court’s assured that you’re an officer of the court
in good standing, and the court does not question at all any of your statements
made to the court whether in chambers or outside of—or in the courtroom.
The court is satisfied that you are an attorney in good standing and capable.
So that is not an issue for the court, or for this proceeding for the matter,
or the public defenders’ office in general. Does your client wish to be part
of this proceeding today?
   ‘‘[Defense Counsel]: I’m sure he would love to be out here, however, he
did not seem to be willing to follow your honor’s orders to remain silent
as to the fact—as to his desire to have a new lawyer.
   ‘‘The Court: All right. Well, pursuant to [Practice Book] § 44-8 (3), the
court directs that this matter should continue in his absence based on his
disruptive conduct that the court has previously indicated on the record
pursuant to [Practice Book] § 42-46 or -47. So at this point, as long—counsel,
as long as you have instructed your client that he’s welcome to join us at
any time—
   ‘‘[Defense Counsel]: I did, your honor.
   ‘‘The Court: —then we will proceed until he wants to join us.’’
   4
     The defendant has not separately briefed any of his state constitutional
claims. ‘‘Because the defendant has not briefed his claims separately under
the Connecticut constitution, we limit our review to the United States consti-
tution. We have repeatedly apprised litigants that we will not entertain a
state constitutional claim unless the defendant has provided an independent
analysis under the particular provisions of the state constitution at issue.
. . . Without a separately briefed and analyzed state constitutional claim,
we deem abandoned the defendant’s claim . . . .’’ (Internal quotation marks
omitted.) State v. Hurdle, 85 Conn. App. 128, 133 n.1, 856 A.2d 493, cert.
denied, 271 Conn. 942, 861 A.2d 516 (2004).
   5
     The defendant relentlessly interrupted the court to repeat his request
for a new attorney. The court acknowledged the defendant’s request: ‘‘Okay.
All right. Sir, that’s fine. We’ve been scheduled for a hearing today. This
case has been scheduled for some period of time. I understand what you
are saying. The case is scheduled for today. All right?’’